Citation Nr: 0908691	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to February 23, 
2007 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

In November 2008, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. Service-connected post-traumatic stress disorder (PTSD), 
at its most severe, is productive of occupational and social 
impairment with reduced reliability and productivity 
manifested by irritability, occasional suicidal thoughts, 
decreased energy, anxiousness, nervousness, depression, 
difficulty sleeping, and limiting of social interactions to 
family.  

2. The August 2002 rating that denied the original claim for 
service connection for PTSD is final.

3. The Veteran filed a claim to reopen his previously denied 
claim for service connection for PTSD on February 23, 2007.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2. The criteria for an effective date prior to February 23, 
2007 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).   VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

This appeal arises from the Veteran's disagreement with the 
initial evaluation and effective date following the grant of 
service connection for PTSD.  The United States Court of 
Appeals for the Federal Circuit and the Veterans Claims Court 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Further, the Board 
observes that a March 2007 VCAA notice, issued prior to the 
initial adjudication of the claim, was fully compliant with 
VCAA by advising the Veteran of the evidence necessary to 
substantiate his service connection claim, as well disability 
ratings and effective dates, and his and VA's 
responsibilities in obtaining such evidence as per Dingess 
and Quartuccio.  

Moreover, since VA's notice criteria was satisfied because 
the RO granted the Veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records VA medical records, and the report of a June 2007 VA 
examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims.

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The June 2007 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Initial rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  The Veteran contends that his symptomology 
is worse than is contemplated under such rating, to include 
affecting his home life and employment, and that a higher 
rating should, therefore, be assigned.

The regulations establish a General Rating Formula for Mental 
Disorders.  \
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).A GAF score of 51-60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  A GAF score of 81-90 suggests absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  While a GAF 
score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).


The Veteran filed his claim in February 2007 and he was 
afforded a VA examination in June 2007.  At this examination, 
the Veteran reported having been married four times and 
having four children from his first wife and an adopted 
daughter with his third wife.  He indicated that he was close 
friends with his third ex-wife and their adopted daughter, 
whom he saw regularly, and that he had good relationships 
with his other children and grandchildren, although he did 
not see them often.  The Veteran denied any other close 
relationships.  He reported leisure activities that included 
fishing and going to the Kentucky Speedway.  He stated that 
he could endure crowds better than he could prior to therapy.  
The Veteran related that he had very impaired sleep, sleeping 
only for 3-4 hours per night.  He denied regular panic 
attacks and stated that he had not had them for several 
years, although he reported being mildly anxious every day.  
The examiner found that the Veteran was neatly groomed and 
was oriented to person, place, and time, without impairment 
of remote or recent memory, thought processes, or 
communication.  He noted mild psychomotor retardation.  The 
examiner determined that the Veteran had worsening depression 
that was less likely a result of his Vietnam experiences.  He 
diagnosed PTSD and depressive disorder, not otherwise 
specified, and assigned a GAF score of 85 relative to the 
PTSD and 55 relative to the depressive disorder. 

The Board observes that VA treatment records reveal that the 
Veteran was in treatment prior to filing his claim and that 
he ceased treatment in May 2007.  He reported that he was 
"doing well", and that he had recently bought a place in 
the country.  He stated "things just don't bother me like 
they used to."  

The Veteran returned for psychiatric care in September 2007.  
At that time, he indicated that he could not afford the time 
and expense of engaging in therapy and wished to be 
prescribed psychiatric medications to help him with his 
symptoms.  An October 2007 mental health note indicated that 
the Veteran's primary complaints were difficulty 
concentrating and sleeping, nightmares, anxiety, and 
financial stressors related to a foreclosure on his home.  He 
denied suicidal ideation.  His speech was anxious both of a 
normal rate, volume, and amount.  His affect was anxious and 
congruent.  There was evidence of blunted rage.  There was no 
evidence of active audio or visual hallucinations.  The 
Veteran was oriented in all spheres.  The diagnoses were PTSD 
and Major Depressive Disorder.  A GAF score of 45 was 
assigned.  He was prescribed a new psychiatric medication.  
He repeatedly failed to return phone calls regarding 
continued treatment and was removed from the active patient 
(mental health) file.  

However, from October 2007 to March 2008 show that the 
Veteran continued to receive VA treatment for other 
conditions.  These treatment records reveal symptoms of 
irritability, decreased appetite, lethargy, and 
anxiousness/nervousness, and a history of suicidal thoughts, 
without plan of action. 

The Board notes that the Veteran suffers not only from PTSD 
but also from depressive disorder, not otherwise specified.  
The Board finds that there is an inadequate basis in the 
record upon which to dissociate the Veteran's major 
depression symptoms from his PTSD symptoms.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Although the 
VA examiner suggested that the depression and PTSD are less 
likely to be related and assigned different GAF scores for 
each disorder, he did not indicate which symptoms were 
related to which disorder to allow the Board to separate the 
symptoms in the determination of the appropriate rating 
evaluation for PTSD alone.  The Board therefore attributes 
all psychiatric symptoms to the Veteran's PTSD.  

However, despite this clearly favorable interpretation of the 
evidence, the Board finds that the assignment of a disability 
rating in excess of 50 percent is not warranted.  Indeed, 
taking all evidence into account, the Board finds that the 
Veteran's PTSD at its most severe is productive of 
occupational and social impairment with reduced reliability 
and productivity manifested by irritability, occasional 
suicidal thoughts, decreased energy, anxiousness, 
nervousness, depression, difficulty sleeping, and limiting of 
social interactions to family.  Impaired hygiene, thought 
processes, communication, judgment, or insight was not 
documented. 

The Board notes the Veteran's statements that he also suffers 
suicidal tendencies, panic attacks, and that he no longer 
wants to maintain his personal hygiene.  However, these 
statements were made in May 2007, at the same time the 
Veteran was ceasing treatment, and, as indicated, the Veteran 
did not seek treatment past October 2007.  Thus, there are no 
treatment records associated with the claims file that 
reflect these symptoms.  Further, such statements alone are 
not competent evidence since only those with specialized 
knowledge are competent to render an opinion concerning the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Additionally, even with contemplation of these symptoms, the 
Board finds that a rating in excess of 50 percent is not more 
closely approximated by the evidence.  Specifically, the 
evidence does not indicate that the Veteran's symptomology 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Further, he did not 
display symptoms typical of a higher rating, such as 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.  Thus, although the Veteran may 
occasionally endorse suicidal thoughts, the overall picture 
of his symptoms does not more closely approximate a rating in 
excess of 50 percent for his service-connected PTSD.  The 
range of the Veteran's GAF scores (between 45 and 85) also 
supports a rating no greater than 50 percent.

Socially, the Veteran has been married four times.  At least 
three have ended in divorce.  He also reports that he has no 
family and is relatively isolated.  However, he testified at 
his November 2008 personal hearing that he had a good friend 
that he spoke with frequently, and that he also enjoyed a 
favorable relationship with one of his ex-wives.  He 
described both women as confidants.  He also discussed his 
involvement in a church soup kitchen.  Because social 
impairment is already contemplated within a 50 percent 
disability rating, and because the veteran's degree of social 
isolation does not rise to the level of deficiency in most 
areas, an increase to 70 percent is not warranted on this 
basis.

Industrially, the Veteran's PTSD does not appear to be the 
primary reason for his current unemployment.  When asked 
about the effect that his PTSD had on his ability to work, he 
testified that his leukemia, and the treatment he received 
for it, caused him to be very weak.  He intimated that he 
felt that he might be able to work if he had more strength 
and stamina.  The VA examination and treatment records make 
no indication that the Veteran's PTSD prevents him from 
working.

The Board has also considered the staging of ratings in this 
case as required by Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the record reveals no change in severity of 
symptoms during the appeal period so as to warrant a rating 
in excess of 50 percent at any time. 

Further, with regard to the benefit of the doubt doctrine, 
the Board notes that a preponderance of the evidence is 
against a rating in excess of 50 percent for the Veteran's 
current symptomology of his service-connected PTSD.  
Consequently, the doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the veteran's PTSD with the 
established criteria found in the rating schedule for mental 
disabilities shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers a broad-
range of psychiatric symptomatology and social and industrial 
impairment.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the PTSD itself markedly impacted 
his ability to perform his job.  The Veteran testified that 
he felt that he might be able to work if it not for lethargy 
that he experienced due to his leukemia.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

III. Effective date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The same is true for claims to reopen based on 
new and material evidence. 38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998);Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The Veteran filed a claim for service connection for PTSD in 
December 2000.  The claim was denied in an August 2002 rating 
decision, which the Veteran did not appeal.  Thus, that 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2008)].  

Thereafter, the Veteran's claim to reopen his service 
connection claim for PTSD was received by VA on February 23, 
2007.  There is no correspondence between August 2002 and 
February 23, 2007 that could be interpreted as claim for 
service connection or claim to reopen the previously denied 
claim.  The Veteran does not contend otherwise.  As the prior 
claim for service connection was properly adjudicated and not 
appealed and the date of the claim to reopen was not within 
one year of separation from service, the effective date is 
the date the claim to reopen was received.  

The Board is cognizant that there are circumstances under 
which a report of examination or hospitalization will be 
accepted as an informal claim for benefits, if the report 
relates to a disability that may establish entitlement.  Once 
a formal claim for compensation has been allowed, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.  

Here, the Board notes that VA treatment records received 
between the August 2002 decision and February 2007 
application for benefits are relevant to the Veteran's PTSD.  
However, these records may only be used to support an earlier 
effective date for an increased rating for a disability for 
which service connection is in effect at the time of their 
receipt.  Thus, these treatment records may not be used to 
support an earlier effective date for the grant of service 
connection for PTSD.  Accordingly, the earliest effective 
date for PTSD warranted is February 23, 2007, and the 
Veteran's claim for a date prior to that must be denied.  38 
U.S.C.A. §§ 5110 (a)-(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


ORDER

An initial rating in excess of 50 percent for service-
connected PTSD is denied.

An effective date prior to February 23, 2007 for the grant of 
service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


